Citation Nr: 1748628	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  16-51 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a May 2015 hearing before a Decision Review Officer.  A transcript of the hearing is of record. 

In May 2017, this case was remanded by the Board in order to obtain private treatment records potentially relevant to the Veteran's claims, as well as to obtain an addendum to the March 2014 medical opinion.  The outstanding treatment record and addendum medical opinion were associated with the file, pursuant to the remand instructions.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's hearing loss and tinnitus did not manifest in service or within one year thereafter, and the overall evidence of record does not relate these conditions to his active military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran's claims for service connection were filed as fully developed claims pursuant to the Secretary's program to expedite VA claims.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate claims for service connection and increased ratings and of the Veteran and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify.

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  In July 2017, the Veteran stated he had submitted all available private medical records.  The Veteran has also been afforded an appropriate VA examination in relation to his claims in March 2014.  Further, an appropriate addendum medical opinion was obtained in May 2017.

Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

II. Legal Criteria

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Further, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, for VA benefits purposes, impaired hearing will be considered to be a disability when: (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Furthermore, VA regulations do not preclude a finding of service connection for a current hearing loss disability where a Veteran's hearing was within normal limits on audiometric testing at separation from service; a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 159-60; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In considering relevant lay evidence, the Board must determine if the layperson is a competent source for the proposed evidence.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Therefore, when the lay evidence relates to the symptoms or onset of the Veteran's disability, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although all the evidence of record has been thoroughly reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

IV. Factual Background and Analysis

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus, which he asserts began in or are otherwise related to service, and continue in the present.  

In this case, there is no question the Veteran currently suffers from bilateral hearing loss for VA benefits purposes.  The VA examination of March 2014 reflects the Veteran's bilateral hearing loss meets the criteria described at 38 C.F.R. § 3.385.  
Furthermore, based on the Veteran's competent and credible statements, the Board finds that the Veteran currently suffers from tinnitus.  Accordingly, the current disability criterion is met for bilateral hearing loss and tinnitus. 

However, following a thorough review of the evidence of record, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.

During his May 2015 DRO hearing, the Veteran asserted that his hearing loss and tinnitus were the result of exposure to military noise in service.  The Veteran stated that as a Platoon Officer of a Tank and Truck repair unit, he was subjected to daily exposure to noise, including air hammers, air wrenches, and open engine exhaust.  He also described the particulars of his service as a Post Ammunition Officer, noting that he was required to spend significant time at the firing range, where he was exposed to detonation of ammunitions, including bombs and rockets.  Further, the Veteran testified that hearing protection was not required or furnished during his service time.

The Veteran's service records are supportive of the military occupations and duties reported by the Veteran.  The Board thus finds that he was likely exposed to loud noise during service.  However, the record does not reflect that such noise exposure or any other in-service event or condition resulted in his current hearing loss or tinnitus.

The Board notes that hearing loss and tinnitus are not indicated in the Veteran's STRs.  In addition, outpatient treatment notes indicated that the Veteran denied "poor hearing" and tinnitus in April 2011, December 2011, and August 2012.  The Board further notes the Veteran underwent in-service audiological examinations in March 1962 and January 1964.  Because it is generally unclear whether VA audiological examinations predating September 1975 were recorded in American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board has considered these auditory metrics under both standards.  However, both under the ISO-ANSI and ASA standards, the 1962 and 1964 audiological examinations showed normal auditory thresholds bilaterally.

Notwithstanding the lack of reports in his STRs, the Veteran testified that he experienced ringing in his ears before his separation from service.  The Veteran also asserted he started noticing some hearing problems approximately six months after his separation from service.  In addition, the Veteran denied any post-service noise exposure, noting that as an engineer, he worked mostly in an office environment.  Furthermore, the Veteran reported that he underwent an audiological examination three years after his separation from service, in compliance with his employer's hearing screening program.  Although the Veteran was not able to obtain a copy of this examination's results, he asserted that considerable hearing loss was indicated.  Nonetheless, the Veteran stated that he did not seek any medical treatment for his hearing problems until 2013.

A December 2014 audiological examination, performed by the Veteran's private clinician, was submitted in support of the Veteran's claim.  This examination showed mild to moderately severe hearing loss bilaterally.  However, the clinician did not issue an opinion regarding the onset of the Veteran's hearing loss or its possible connection with his military service.  

In March 2014, the Veteran was afforded a VA audiological evaluation to assess his hearing loss and tinnitus.  The VA examiner opined the Veteran's hearing loss and tinnitus are less likely than not caused by or a result of military noise exposure.  In support of his medical opinion, the examiner stated that during his examination, the Veteran reported he had been experiencing ringing in his ears for about 10 years, which indicated a tinnitus onset approximately 40 years after the Veteran's separation from service.  Further, the examiner noted the Veteran's in-service examinations, including his separation examination, indicated normal hearing bilaterally.  Moreover, the VA examiner stated the Veteran's hearing loss is likely related to post-military occupational noise exposure, as he worked in manufacturing for most of his working lifetime  

In May 2017, the VA examiner provided an addendum opinion, which addressed the Veteran's testimony that he worked in an office environment.  The examiner noted that the in-service audiograms and treatment records were not supportive of in-service noise injuries.  Furthermore, the VA examiner stated that there would be times when the Veteran was exposed to post-service noise in work areas monitored by OSHA's hearing conservation program, as the Veteran has reported that his hearing status was tested in compliance with OSHA's requirements.  The examiner further noted that OSHA's hearing conservation program requires employers to provide audiometric testing for employees who are exposed to significant occupational noise.

The Board finds the March 2014 VA examination, with its addendum, probative.  In providing this opinion, the examiner reviewed the Veteran's entire claims file to include all medical evidence, examined the Veteran using the required controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, and grounded this opinion in accepted medical principles.  In response to the Board's remand, this examiner submitted an addendum to his March 2014 medical opinion.  The May 2017 addendum addressed the Veteran's testimony that denied post-service occupational noise exposure.  Upon consideration of this information, the examiner reiterated that the Veteran's hearing loss and tinnitus were likely caused by post-service occupational noise exposure.  The Board finds that the VA examiner appropriately considered the Veteran's statements, including his hearing testimony, along with the rest of the evidence of record, to provide an adequate rationale in formulating this opinion. 

The only evidence of record finding a relationship between the Veteran's current hearing conditions and his in-service noise exposure are the Veteran's own statements.  The Veteran's statements are competent evidence regarding what he experiences first-hand, such as symptoms of tinnitus and hearing loss.  See Layno, 6 Vet. App. at 470.  However, as a lay person, the Veteran is not competent to report that his current hearing loss and tinnitus conditions were caused by in-service noise exposure, as that issue presents a complex medical question requiring the opinion of a medical professional.  See Jandreau, 492 F.3d at 1377.  Further, it has not been shown that the Veteran possesses specialized medical education, training, or experience to be capable of making a determination regarding the etiology of his hearing conditions.  38 C.F.R. § 3.159(a); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical causation do not constitute competent medical evidence). 

Although the Veteran has a current diagnosis of bilateral hearing loss as defined by VA regulations, the competent and probative evidence of record does not show that the Veteran's hearing loss is related to his military service.  Therefore, service connection for hearing loss is not warranted.  Moreover, there is no evidence that the Veteran had a hearing loss disability as defined by VA regulations at any time during service or within one year of separating from service. 

The Board notes that the Veteran's statements regarding the onset of his tinnitus have been inconsistent throughout the record.  As discussed above, the Veteran has stated that his symptoms of tinnitus began before his separation from service.  However, during his March 2014 VA examination, the Veteran reported that he had been experiencing ringing in his ears for about 10 year, which is indicative of a tinnitus onset in 2004, approximately 40 years after his separation from service.  Furthermore, the competent and probative evidence of record does not show that the Veteran's tinnitus is related to his military service.  Thus, service connection for tinnitus is not warranted.

In reaching the above-noted decisions, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of evidence weighs against the Veteran's claims, this doctrine is not applicable to these claims. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


